Citation Nr: 9925887	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-17 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post right brachial artery graft, secondary to a 
right brachial artery damage from cardiac catheterization.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1994, the RO granted compensation benefits for status 
post right brachial artery graft, secondary to right brachial 
artery damage from cardiac catheterization with weakness with 
assignment of a 20 percent evaluation effective April 18, 
1994.  

In June 1997, the Board denied entitlement to an effective 
date, prior to April 18, 1994, for a grant of compensation 
benefits for status post right brachial artery graft, 
secondary to right brachial artery damage from cardiac 
catheterization, pursuant to the criteria under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  The Board also remanded to 
the RO for further development and adjudicative action the 
issue of entitlement to an evaluation in excess of 20 percent 
for status post right brachial artery graft, secondary to 
right brachial artery damage from cardiac catheterization.

In December 1998 the RO affirmed the denial of entitlement to 
an evaluation in excess of 20 percent for status post right 
brachial artery graft, secondary to right brachial artery 
damage from cardiac catheterization.

The case has been returned to the Board for further appellate 
review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue on appeal was originally before the Board in June 
1997.  It was remanded at that time in order to have the 
veteran examined by an orthopedic surgeon and a vascular 
specialist to determine the current nature and extent of 
severity of the service-connected right arm disability.  

As a result of the Board's remand, a VA joints examination 
was conducted in April 1998.  A fee basis examination by a 
vascular surgeon was also conducted in April 1998.  The Board 
finds these examinations did not comply with the Board's June 
1997 remand instructions.  

The examiners were required to comment upon the effect the 
veteran's Parkinson's disease has on his right arm and if it 
further impairs the arm.  Neither examination report 
addressed the effects, or the lack thereof, of the veteran's 
Parkinson's Disease on the service-connected disability.  

The examiners were required to review the entire claims file 
and make detailed and comprehensive findings regarding pain, 
discomfort, loss of motion, fatigability, functional 
limitations and any other relevant symptoms produced by the 
service-connected status post right brachial artery graft, 
secondary to a right brachial artery damage from cardiac 
catheterization.  The orthopedic examiner made a blanket 
statement that he could find no orthopedic problems regarding 
the right upper extremity.  He did not specifically address 
the presence or absence of any pain on use or during flare-
ups.  He also did not provide any information regarding the 
range of motion the veteran's right upper extremity.  

The examiner who conducted the fee basis vascular examination 
reported that the veteran had a full range of motion of the 
hand.  He further noted that the veteran complained of 
increasing pain in his arm and neurologic type problems, none 
of which according to the examiner, he was able to fully 
evaluate.  This examiner did not address functional loss due 
to pain on use or during flare-ups.  This examiner did opine 
that the veteran should be seen by a neurologist.  A 
neurological examination was conducted in June 1998.  The 
neurological examiner noted that the veteran exhibited marked 
give away weakness of all muscles of the right upper 
extremity.  The neurological examiner did not provide an 
opinion regarding any functional loss due to pain on use or 
during flare-ups the veteran might experience.  

The Board notes the veteran's representative has argued that 
it did not appear that the veteran's claims file was 
available for review during the above referenced examinations 
as required by the Board's remand.  The representative noted 
that all three examination reports included an apparently 
rubber stamped notation "C FILE REVIEWED."  There appears 
to be some merit to the representative's argument that the 
claims files were not reviewed despite the presence of the 
rubber stamped notation.  The Board finds it highly unlikely, 
as the representative pointed out, that a physician who 
conducted a fee basis examination would have a rubber stamp 
to indicate that he had reviewed the claims file.  
Additionally, it is noted that the rubber stamp had a 
signature line included below the wording and that none of 
the examiners signatures appeared on this signature line.  
The rubber stamp was added to the signature line for the 
vascular surgeon's report.  This appears to the Board to be a 
clumsy attempt to superimpose the signature of the examiner 
on the examination report with the signature required by the 
rubber stamp.  

The examiner who conducted the April 1998 VA orthopedic 
examination opined that the veteran did not have carpal 
tunnel syndrome.  However, the neurologist who conducted the 
June 1998 neurological examination opined that the veteran 
had probable mild carpal tunnel syndrome.  The Board notes 
the veteran has claimed that he currently has carpal tunnel 
syndrome as secondary to his service-connected right arm 
disability.  



The Board finds an examination should be conducted to 
determine if the veteran currently has carpal tunnel syndrome 
and if so, if it is secondary to the service-connected right 
arm disability.  If the carpal tunnel syndrome is not 
secondary to the right arm disability, an opinion should be 
obtained as to any effect the carpal tunnel syndrome produces 
over and above the service-connected right arm disability.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

The Board notes that subsequent to the June 1997 remand of 
the case to the RO for further development and adjudicative 
action, the Court issued the decision titled Fenderson v. 
West, 12 Vet. App. 119 (1999).  This case, as was the case in 
the Fenderson decision of the Court, involves an appeal as to 
the initial rating of the disability for which compensation 
benefits were granted, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  

In initial rating cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  The Board has 
accordingly characterized the issue for appellate review as 
reported on the title page.


Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to this claim under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and 38 C.F.R. § 
3.103(a) (1998), the Board is deferring adjudication of the 
issue of entitlement to an increased evaluation for status 
post-right brachial artery graft, secondary to right brachial 
artery damage from cardiac catheterization, pending a remand 
of the case to the RO for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
of entitlement to an increased rating for 
status post right brachial artery graft, 
secondary to a right brachial artery 
damage from cardiac catheterization.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  The veteran should 
also be advised that he may identify and 
submit any additional evidence or 
argument he believes is relevant to the 
claim.

2.  The RO should then schedule the 
appellant for examinations by a VA 
peripheral vascular specialist, a VA 
neurologist and a VA orthopedic surgeon, 
if available, and if not by fee basis, 
preferably by persons who have not 
previously examined him, in order to 
determine the current nature and extent 
of severity of his service-connected 
status post right brachial artery graft, 
secondary to a right brachial artery 
damage from cardiac catheterization.  

Any necessary diagnostic tests and 
procedures should be undertaken at this 
time.  The claims file and a separate 
copy of this remand must be made 
available to, and thoroughly reviewed by, 
the examiners prior and pursuant to 
conduction and completion of their 
examinations.  The examination reports 
must be annotated in this regard.  

The examiners must make detailed and 
comprehensive findings regarding the 
pain, discomfort, loss of motion, 
fatigability, functional limitations, and 
any other relevant symptoms produced by 
the service-connected right arm 
disability.  The degree of the 
appellant's pain and functional 
limitations or loss associated with the 
service-connected disability should be 
quantified - i.e., whether it is mild, 
moderate, severe, etc.  A mere reporting 
of the appellant's symptoms is not 
sufficient. These should instead be 
related in thorough, common, and 
practical terms.  The examiners must 
comment on the presence and extent of 
claudication, the presence and extent of 
phlebitis, and whether persistent 
coldness of the extremity with 
claudication on minimal walking was 
present.  

The examiners must further provide an 
opinion as to whether the service-
connected status post right brachial 
artery graft, secondary to a right 
brachial artery damage from cardiac 
catheterization produces marked vascular 
symptoms without cardiac involvement or 
with cardiac involvement.  The presence 
or absence of edema, stasis dermatitis, 
ulceration or cellulitis as a result of 
the disability as issue must be noted.  



The examiners must determine if the 
veteran currently has carpal tunnel 
syndrome of the right upper extremity 
and, if so, is it as likely as not 
secondary to the service-connected right 
arm disability.  

If carpal tunnel syndrome is found to 
exist, the examiners must also determine, 
to the best of their abilities, the 
symptomatology associated with the carpal 
tunnel syndrome as opposed to the 
symptomatology from the service-connected 
status post right brachial artery graft, 
secondary to a right brachial artery 
damage from cardiac catheterization.  

The examiners should also comment upon 
the effect of the appellant's Parkinson's 
disease on his right arm; whether it 
further impairs the arm and, if so, to 
what degree over and above his service-
connected right arm disability.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested VA examination 
reports and required opinions to ensure 
that they are responsive to, and in 
complete compliance with, the directives 
of this remand and, if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, including any further 
indicated examination of the appellant, 
the RO should readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for status post-
right brachial artery graft, secondary to 
right brachial artery damage from cardiac 
catheterization, based upon a review of 
all of the relevant evidence.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be granted.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

